Citation Nr: 1536061	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-06 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for traumatic brain injury (TBI), to include knot on the back of the head with dizziness and balance problems.

4.  Entitlement to service connection for blurry vision.

5.  Entitlement to service connection for chronic left ear infections with ear pressure.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a seizure disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 1969, and was discharged under honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The RO in Fargo, North Dakota, currently has jurisdiction over his VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's claims of service connection for hearing loss, TBI, blurry vision, chronic ear infections, headaches, seizure disorder, and acquired psychiatric disorder.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record reflects it is at least as likely as not the Veteran's tinnitus originated while on active duty.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014); Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. February 9, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to obtain the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Board finds that service connection is warranted for tinnitus.  As this represents a complete grant of the benefits sought on appeal with respect to this claim, no further discussion of VA's duties to notify or assist is warranted for this aspect of the appeal.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board further observes that the Veteran's lay testimony is of particular importance for this claim as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus ... as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U. S. Vet. App. February 9, 2015). Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id.

Here, there is no reference to tinnitus in the Veteran's service treatment records, to include his August 1969 discharge examination.  Nevertheless, he has submitted evidence indicating these symptoms originated during his period of active service.  It is noted that the Veteran worked as a mechanic An April 2012 VA audio examination also notes that the onset of recurrent tinnitus was during military service.  Moreover, nothing in the record explicitly refutes a finding that tinnitus had its onset during service.

The law mandates resolving all reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the aforementioned holding in Fountain, and resolving all reasonable doubt in favor of the Veteran, service connection is warranted for tinnitus.  Fountain, supra; 38 C.F.R. §§ 3.307, 3.309(a).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Initially, the Board notes the Veteran testified at his June 2014 hearing that he received treatment for the claimed disabilities through VA, to include the Bemidji, Minnesota and Grant or Grafton and Fargo VA Medical Centers.  See Transcript pp. 11-14.  However, it does not appear that records from these facilities are part of the evidence available for the Board's review.

VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

Additionally, the Veteran contends, in essence, that all of the claimed disabilities are due to assaults he experienced while held in the brig during his active service, to include blows to the head with period(s) of unconsciousness.

The record confirms the Veteran was incarcerated during his active service for drug offenses, and discharged as a result thereof.  However, there is no indication in his service personnel or service treatment records of the type of assault he contends occurred during this period.  Nevertheless, he is competent, as a lay person, to describe such assaults.  Further, he has submitted lay statements from family members who attest to his reporting these assaults at the time they occurred.  In addition, while the Veteran was incarcerated for drug offenses, he did not receive a dishonorable discharge and being assaulted in the manner he alleges would not appear to be due to his own willful misconduct.

The Board also notes that in claims of service connection for PTSD based upon purported in-service personal assault, as is the case here, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to statements from family members, roommates, fellow service members, or clergy.  Moreover, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

The Board further notes that the nature of the claimed TBI, blurry vision, left ear infections, headaches, seizures, and acquired psychiatric disorder is not clear from the evidence of record.  In addition, it is noted that the Veteran was treated for complaints of sore throat, cough, headache, and earache in April 1969 with an impression of tonsillitis.  Stated another way, there was documented in-service complaints of headaches and earache.  Therefore, the Board finds that competent medical examination and opinion is required to determine the nature and etiology of the claimed disabilities, to include whether they may be etiologically linked to the claimed in-service assaults.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In addition, for the hearing loss claim, the Board notes that for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Under the law, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In this case, the Veteran was noted as having evidence of hearing loss at the time of his entry into active service.  Specifically, audiological evaluation conducted as part of his March 1969 enlistment examination, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
--
10
0
5
30
60
LEFT
15
25
20
35
55
65

In short, there was evidence of hearing loss pursuant to Hensley, supra, for the right ear; and a hearing loss disability of the left ear pursuant to 38 C.F.R. § 3.385.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Here, no audiological evaluation appears to have been conducted as part of the Veteran's August 1969 discharge examination.  Further, the first post-service medical evidence showing such an evaluation appears to be that of an April 2012 VA audio examination which did show a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  Specifically, evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
25
55
70
90
60
LEFT
20
30
65
85
100
70

Speech recognition scores were 94 percent for the right ear, and 76 percent for the left ear. 

The Court has held that a physician's "unequivocal and uncontradicted opinion" can itself serve as clear evidence to rebut the presumptions of soundness and aggravation.  Harris v. West, 11 Vet. App. 456, 461 (1998) (The physician found that a veteran's medical condition, which was not noted at enlistment, preexisted service, and that the worsening during service was commensurate with the natural progression of the condition.).  Further, the April 2012 VA examiner did find that the hearing loss pre-existed service and was not aggravated by service.  However, for the rationale in support of this finding the examiner stated "unknown, no separation audiogram."  As such it does not appear the rationale actually supports this finding.  

A subsequent May 2012 VA ear disease examination stated, among other things, that in light of the rather typical hearing loss that would be expected for a person of the Veteran's age with a construction and farming background; and the lack of any physical examinations or confirmatory data in the chart; the examiner would have to conclude that he could not resolve this issue without resorting to speculation.

The Court has held that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

In view of the foregoing, the Board finds that the April and May 2012 VA examinations are not adequate for resolution of the hearing loss claim.  The Board also notes that neither of the aforementioned VA examinations explicitly addressed whether the Veteran has chronic left ear infections with ear pressure as he alleges even though such would be consistent with these types of examinations.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, new VA examination(s) are required for these claims.

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his hearing loss, TBI residuals, blurry vision, chronic left ear infections, headaches, seizures, and acquired psychiatric disorder since July 2012.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period to include the Bemidji, Grant or Grafton, and Fargo VA Medical Centers identified by the Veteran at his June 2014 hearing.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss, TBI, blurry vision, chronic left ear infections, headaches, seizures, and psychiatric symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to address the nature and etiology of the claimed disabilities.  The claims folder should be made available to the examiner(s) for review before the examination(s).

The respective examiner(s) should explicitly find whether the Veteran currently has a chronic disability manifested by a knot on the back of the head or a head injury, dizziness and balance problems, blurry vision, chronic left ear infections, headaches, and/or seizures.  The respective examiner should also state whether the Veteran currently has a psychiatric disability to include PTSD.

For any such disability found to be present, the respective examiner(s) should express an opinion as to whether it is at least as likely as not that any diagnosed disability was incurred in or otherwise the result of active service, to include the purported assault(s) that occurred therein.  The respective examiner should also indicate whether the Veteran sustained a TBI during these purported assaults.

With respect to the hearing loss, the respective examiner should express an opinion as to whether the pre-existing hearing loss was aggravated by service, to include the purported assault(s) that occurred therein.  By aggravation, the Board means a permanent increase in severity that is beyond its natural progression.

A complete rationale for any opinions expressed must be provided, to include if the examiner(s) determine an opinion cannot be expressed without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2014 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


